        20-22204-shl       Doc 23      Filed 07/16/20 Entered 07/16/20 17:19:37                Blank Notice
                                             (wysiwyg) Pg 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                               300 Quarropas Street
                                               White Plains, NY 10601


IN RE: Marla Marie Torres                                   CASE NO.: 20−22204−shl

Social Security/Taxpayer ID/Employer ID/Other Nos.:         CHAPTER: 13
xxx−xx−1086




                                           NOTICE OF HEARING



PLEASE TAKE NOTICE that the hearing scheduled for July 29, 2020 in your Chapter 13 bankruptcy case will now
be heard on September 9, 2020 at 9:20 AM before the Honorable Sean H. Lane, United States Bankruptcy Court,
S.D.N.Y. If you need a hearing prior to this date, please contact Arturo Tavarez, Chapter 13 Specialist, at
(914)467−7094.

Because of the COVID19 pandemic, all hearings are now being conducted telephonically until further notice using a
service called Court Solutions. Given the large number of parties participating in hearings by telephone, you must
register for a telephonic appearance with Court Solutions at least 24 hours in advance of your new hearing date. There
are two ways to register with Court Solutions for a telephonic appearance:

1) By Computer: You should go to the Court Solutions website at https://www.courtsolutions.com/. Click on the
Signup button and then create an account and register for a telephonic appearance. If you are representing yourself
Pro−Se, you may participate telephonically in hearings free of charge using Court Solutions. To do so, please sign up
for an account and click the following two boxes: I am not an attorney and Certified Indigent. You must then provide
the name of your bankruptcy judge, the case name, and the case number, and you will be given a no−fee account.

2) By Telephone: If you dont have access to a computer, you can register for Court Solutions by calling
(917) 7467476. If you are a Pro−Se debtor, please tell the Court Solutions operator that you are not an attorney and
that you are Certified Indigent so that you will be able to use the Court Solutions service free of charge. Please be
prepared to provide the Court Solutions operator with the name of your bankruptcy judge, the case name, and the case
number.
If you have any difficulties with registering for Court Solutions, please contact Arturo Tavarez, Chapter 13 Specialist
at (914) 4677094.



Dated: July 16, 2020                                         Vito Genna
                                                             Clerk of the Court
